DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 5, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 9, 13, 14, 21, 23, 28, 30, and 32 and has canceled claims 11, and 12.  
The applicant is respectfully reminded and requested to provide amendment in a legible manner.  The amended portions of the amended claims appear to be blurred in the electronic file of the application.  
Claims 1, 3-5, 7-10, 13, 14, 18-21, 23, 28, 30, and 32 remain pending in this application.  
Drawings
The drawings were received on December 5, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 14 has been amended to include the phrase “varying displacement function which defines the said edge or boundary of the or the respective ripple zone … displacement functions which defining properties of the respective rippled zone … consisting the following properties … optical reflectivity of the material …, optical absorptivity of the material…, refractive index of the material …, diffractive and/or refractive relief height … diffractive and/or refractive relief depth” that is confusing and indefinite.  According to Figures 10(b) and 10(c), (the elected species), the rippled zones are defined by actual physical rippled structure.  Claim 1 also specifically claims the ripples in the edges or boundaries having an amplitude relative to a central line of the zone.  It is not clear how the physical ripple of the boundary is capable of being formed by “displacing” the reflectivity, absorptive or the refractive index of the material of the rippled zone?   By having different reflectivity, absorptive or refractive index will not be able to formed physical ripple with physical shape.  The claim is not enabling by the specification. 
In response to applicant’s arguments, the applicant is respectfully noted there is no “material” of the respective rippled zone recited in the claims.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-20, 13-14, 18-21, 23, 28, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21, 28, 30 and 32 have been amended to include the phrase “each said optical zone extending longitudinally in a length direction thereof”, and the phrase “the ripples in the said one or both edges or boundaries each having an amplitude relative to a central line or longitudinal axis of the or the respective zone” that are confusing and indefinite.  It is not clear how to define the “longitudinal”, “length direction” and the “longitudinal axis”.   “Longitudinal” by dictionary definition means “running lengthwise rather than across”.  Conventionally “longitudinal axis” is referred to axis running down the center of the body perpendicular to the transverse plane.   According to the definition then the longitudinal axis is the axis running down the center of the optical element.  However according to Figures 10(a) to 10(c), the specification fails to give the positive support for the optical zone to extend longitudinally and the ripples do not have amplitude relative to the longitudinal axis.  The scopes of the claims therefore are not clear.  For the purpose of examination, and in light of Figure 10(a) to 10(c), the “longitudinal”, “length direction” and “longitudinal axis” are being interpreted as center line of each zone.  However proper correction and clarification are required.  
Claim 14 has been amended to include the phrase “varying displacement function which defines the said edge or boundary of the or the respective ripple zone … displacement functions which defining properties of the respective rippled zone … consisting the following properties … optical reflectivity of the material …, optical absorptivity of the material…, refractive index of the material …, diffractive and/or refractive relief height … diffractive and/or refractive relief depth” that is confusing and indefinite.  It is noted that the reflectivity, absorptive, or refractive index are the properties of the material or rippled zone while the relief depth or relief height are with respect to the physical shape of the ripple, that are totally different from each other, which make the alternative elements of the group that do not have a common metes and bounds to make the scopes of the claim definite.  
 Furthermore, it is not clear what is the difference between “relief height” and “relief depth”?  The scopes of the claims are unclear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-10, 13-14, 18, 21, 23, 28, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Fujii et al (PN. 9,709,820) in view of patent issued to Hatakoshi et al (PN. 5,978,139).
Claims 1, 21, 28, 30, and 32 have been amended to necessitate the new grounds of rejections.  
Fujii et al teaches a Fresnel lens serves as the optical element having a zonal structure comprising a plurality of diffractive and/or refractive optical zones (please see Figures 1 and 3), each said optical zone extending longitudinally in a length direction, (wherein the longitudinal or length direction is defined along each concentric circle), thereof and having edges or boundaries defining therebetween a width thereof wherein at least one or more of the zones comprises which the one or a respective zone one or more noise-introducing zonal displacement features constituted by the or the respective zone independently having both of its edges or boundaries being rippled in shape passing along the zone in aid length direction thereof.  The ripples in the both edges or boundaries each having an amplitude relative to a central line or longitudinal axis, (read as the concentric circle), of the or the respective zone wherein the said ripples constituting the or  the respective said noise-introducing zonal displacement ripples feature and the said amplitude of each of the said ripple varies passing along the length of the or the respective zone in the length direction.   As shown in Figures 1 and 3, the ripples (105t) has amplitude varies with respect to the concentric circle and passing along the length of the respective zone in the length direction.  
This reference meets all the limitations of the claims.  
With regard to the phrase “and wherein the or the respective said noise introducing zonal displacement rippled feature acts as chromatic homogenizing noise-introducing zonal ), (please see Equation 7, column 6 of Hatakoshi et al).  This means for the mth ring-zone, the noise-introducing zonal displacement features that have a variation in radius, (please see Figures 7A and 7B of Hatakoshi et al and Figures 1 and 3 of Fujii et al) would allow a broader range of wavelengths be modulated by the zone, (as comparing to a single wavelength corresponding to single radius for optical zone with no radius variation).  In addition, based on the fundamental properties of zone plate, the radius of the zone relates to the wavelength and focal length as follows: rm = (m**f)1/2, or for focal length at indefinite that rm = ((m)2 + 2m(nh))1/2  with rm being radius of m-the zone,  being the wavelength and f being the focal length, n being the refractive index and h being the thickness.  This means for different radius of the zone, such as the rippled or displacement of the boundaries of the zones, different wavelength of the light can be focused at the same focal length, which reduces the chromatic aberration and therefore enhance the chromatic homogeneity.  The noise-introducing displacement features with the edges or boundaries rippled therefore will allow more wavelengths of the light be modulated, focused at the same focal length and would therefore have chromatic homogenizing function to reduce chromatic aberration.  

With regard to claim 28, the preamble phrase “a method of homogenizing light passing thorough and/or reflected from an optical element having the zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 2111.02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Light certainly is passing through the optical element as shown in Figure 7A.
With regard to claim 30, the preamble phrase “a method of suppressing or reducing chromatic aberration in the passage of non-monochromatic light through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 211E02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Non-monochromatic light certainly passes through and/or reflected the optical element as shown in Figure 7A.
With regard to claim 32, the preamble phrase “a method of modifying the angular and/or intensity characteristics of light passing through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 2111.02). It has been held that a 
Claims 1, 21, 28, 30 and 32 have been amended to include the phrase “the rippled in the said one or both edges or boundaries each have a wavelength and …”.   Fujii et al teaches that the ripples (105) as shown in Figure 3A, 3B and 3C also has wavelength.  
Claims 1, 21, 28, 30 and 32 have been amended to include “the said amplitude and/or wavelength of each of the said ripples varies passing along the said length direction of the … respective zone … and a displacement function which defines the configuration relative to the or the respective undisplaced zone of either or both edges or boundaries of the or the respective rippled zone, (i) varies along at least a portion of the length in the said length direction of the or the respective zone or (ii) varying along substantially the whole length in the said length direction of the or the respective zone”.  
Fujii et al teaches that the respective zone one or more noise-introducing zonal displacement rippled features and a displacement function that defines the configuration (reads as the physical shape of the boundaries), with at least the amplitude of the ripples, relative to the respective undisplaced zone of either or both edges or boundaries of the respective zones varying along substantially at least a portion of the length of the respective zone.
With regard to claims 3 and 4, Fujii et al teaches that at least one of the noise introducing zonal displacement feature is provided within at least one of the optical zones and at last one of the noise-introducing zonal displacement rippled features is provided within each of the plurality of the optical zones, (please see Figures 1 and 3).
amended claim 8, each of the rippled has a wavelength, (i.e. determined by the radius of the ripple), and the wavelength of each of the ripple varies passing along the length of the or the respective zone in the length direction since the ripple has different radius.  
With regard to claim 9, Fujii et al in light of Hatakoshi et al teaches that at least one or more zones comprises within the respective zone one or more noise-introducing zonal displacement features and the orientation or directional axis of the respective zone varies along its length, (please see Figure 7B).
With regard to claim 10, at least one or more zones comprises within the respective zone one or more noise introducing zonal displacement rippled features and the configurations, (reads as the physical shape) of the edges or boundaries of the respective zone are the same or different or opposite or complementary to each other.
With regard to claims 13 and 14, Fujii et al teaches that the at least one or more zones comprises one or more noise-introducing zonal displacement rippled features and a displacement function defining a properties such as the relief height and depth that are varied binarily.
With regard to claim 18, Fujii et al in light of Hatakoshi et al teaches that the optical element comprises a Fresnel lens.  
.

Claim 1, 3-5, 7-10, 13-14, 18, 21, 23, 28, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Daschner et al (PN. 6,330,118) in light of the patent issued to Patel (PN. 5,069,813).
Claims 1, 21, 28, 30, and 32 have been amended to necessitate the new grounds of rejections.  
Daschner et al teaches dual focus lens serves as the optical element having a zonal structure comprising a plurality of diffractive and refractive optical zones, each said optical zone extending longitudinally in a length direction (defined as the concentric circle for each optical zone), and having edges or boundaries defining therebetween a width thereof, wherein at last one or more of the zones comprises within a respective zone one or more noise-introducing zonal displacement features constituted by the respective zone independently having both of its edges or boundaries being rippled in shape passing along the zone in length direction thereof.  The ripples in the said both edges or boundaries each having an amplitude relative to a central line or longitudinal axis, (read as the concentric circle), of the respective zone, (please see Figures 4, 4A, 5C, 6 and 8A).  As shown in Figures 4, and 4A), the amplitude of each of the ripples varies passing along the length of the or the respective zone in the length direction.  
This reference has met all the limitations of the claims.  
With regard to the phrase “and wherein the or the respective said noise introducing zonal displacement rippled feature acts as chromatic homogenizing noise-introducing zonal displacement rippled feature”, recited in claims 1 and 21 and the phrase “the said ripples constituting the or the respective said noise-introducing zonal displacement rippled feature act as a chromatic homogenizing noise-introducing zonal displacement rippled features” recited in claims 28, 30 and 32,  the “independently formed edges or boundaries rippled” implicitly would constitute the claimed “chromatic homogenizing noise-introducing zonal displacement rippled features”.   
Furthermore, one skilled in the art would have known, as evidence by the disclosure of Patel (Figure 8, column 7, lines 9-28), that the radius of the respective zone (m) is proportional to wavelength (i.e. rm = (m**f)1/2, with rm being the radius of m-th zone,   being wavelength and f being the focal length).  This means for the mth ring-zone, the noise-introducing zonal displacement features that have a variation in radius, (please see Figure 4) would allow a broader range of wavelengths be modulated by the zone, (as comparing to a single wavelength corresponding to single radius for an optical zone with no radius variation).  In fact, by varying the radius, a plurality of wavelengths of light can be focused to the same focal length, which reduces chromatic aberration and therefore enhance the chromatic homogeneity.  This noise-introducing displacement features with the edges or boundaries rippled therefore will allow more wavelengths of the light be modulated and would provide chromatic homogenizing function.  
With regard to claim 21, the method for forming the optical element with the zonal structure is implicitly included in the disclosure.
With regard to claim 28, the preamble phrase “a method of homogenizing light passing thorough and/or reflected from an optical element having the zonal structure”, only states 
With regard to claim 30, the preamble phrase “a method of suppressing or reducing chromatic aberration in the passage of non-monochromatic light through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 211E02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Non-monochromatic light certainly passes through and/or reflected the optical element as shown in Figure 7A.
With regard to claim 32, the preamble phrase “a method of modifying the angular and/or intensity characteristics of light passing through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 2111.02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Non-monochromatic light certainly passes through and/or reflected the optical element as shown in Figure 7A.
Claims 1, 21, 28, 30 and 32 have been amended to include the phrase “the rippled in the said one or both edges or boundaries each have a wavelength and …”.   Daschner et al teaches that the ripples as shown in Figure 4, and 4A also has wavelength.  
Claims 1, 21, 28, 30 and 32 have been amended to include “the said amplitude and/or wavelength of each of the said ripples varies passing along the said length direction of the … respective zone … and a displacement function which defines the configuration relative to the or the respective undisplaced zone of either or both edges or boundaries of the or the respective rippled zone, (i) varies along at least a portion of the length in the said length direction of the or the respective zone or (ii) varying along substantially the whole length in the said length direction of the or the respective zone”.  
Daschner et al teaches that the respective zone one or more noise-introducing zonal displacement rippled features and a displacement function that defines the configuration (reads as the physical shape of the boundaries), with at least the amplitude of the ripples, relative to the respective undisplaced zone of either or both edges or boundaries of the respective zones varying along substantially at least a portion of the length of the respective zone.
With regard to claims 3 and 4, Daschner et al teaches that at least one of the noise introducing zonal displacement rippled feature is provided within at least one of the optical zones and at last one of the noise-introducing zonal displacement features is provided within each of the plurality of the optical zones, (please see Figures 4, 4A and 6).
With regard to claims 5, 7 and 8, Daschner et al teaches that the one or more noise-introducing zonal displacement rippled features constituted by the respective zone having one or more edges or boundaries which is/are rippled in shape and the respective zone is rippled in the general plane of the optical element, (please see Figures 4, 4A and 6). With regard to claim amended claim 8, each of the said ripples has a wavelength (with respect to the radius of the ripple), and the wavelength of each of the ripples varies passing along the length of the or the respective zone in the length direction thereof since the radius of the ripple varies along the length direction.  
With regard to claim 9, Daschner et al teaches that at least one or more zones comprises within the respective zone one or more noise-introducing zonal displacement rippled features and the orientation or directional axis of the respective zone varies along its length, (please see Figures 4, 4A and 6).
With regard to claim 10, at least one or more zones comprises within the respective zone one or more noise introducing zonal displacement rippled features and the configurations, (reads as the physical shape) of the edges or boundaries of the respective zone are the same or different or opposite or complementary to each other.
With regard to claims 13 and 14, Daschner et al teaches that the at least one or more zones comprises one or more noise-introducing zonal displacement rippled features and a displacement function defining a properties such as the relief height and depth that are varied binarily, (please see Figures 6 and 8B).
With regard to claim 18, Daschner et al teaches that the dual focus lens comprises a diffractive Fresnel lens, (please see column 2, lines 63-65).
With regard to claim 23, the method of forming the optical element with zonal structure may either implicitly or obviously include the steps of optical element specification and designing process including constructing the optical element with original non-displaced .

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al and Hatakoshi et al as applied to claim 1 above and further in view of the patent issued to Hill et al (PN. 8,488,242).
The diffractive grating lens having a zonal structure taught by Fujii et al Hatakoshi et al as described for claim 1 above has met all the limitations of the claims.
With regard to claims 19 and 20, Fujii et al in combination with Hatakoshi et al does not teach explicitly to include at least on auxiliary element and to have one or more cover layer.  Hill et al in the same field endeavor teaches an optically variable device having a zonal structure wherein the device comprises at least one auxiliary element (216, Figure 4B) as a carrier and a cover layer (222). It would then have been obvious to one skilled in the art to apply the teachings of Hill et al to make the diffractive Fresnel lens of Fujii et al with carrier layer and cover layer for the benefit of making the diffractive grating lens can be utilized in an optically variable device.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daschner et al  and Patel as applied to claim 1 above and further in view of the patent issued to Hill et al (PN. 8,488,242).
The diffractive grating lens having a zonal structure taught by Daschner et al in combination with the teachings of Patel as described for claim 1 above has met all the limitations of the claims.
Hill et al in the same field endeavor teaches an optically variable device having a zonal structure wherein the device comprises at least one auxiliary element (216, Figure 4B) as a carrier and a cover layer (222). It would then have been obvious to one skilled in the art to apply the teachings of Hill et al to make the dual focus diffractive lens of Daschner et al with carrier layer and cover layer for the benefit of making the diffractive grating lens can be utilized in an optically variable device.

Response to Arguments
Applicant's arguments filed December 5, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the material of the respective rippled zone”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument concerning the amplitude of the ripples, the cited Fujii et al and the cited Daschner references teach that the ripples indeed have varying amplitude.  It is noted the amplitude is varying approximately in sinusoidal fashion.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872